18-897-pr
Papas v. Chappius

                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                       SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007 IS PERMITTED AND IS GOVERNED BY
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN
CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE
EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
“SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON
ANY PARTY NOT REPRESENTED BY COUNSEL.

              At a stated term of the United States Court of Appeals for the Second Circuit,
held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
New York, on the 5th day of October, two thousand twenty.

Present:
                    PIERRE N. LEVAL,
                    ROBERT A. KATZMANN,
                    RAYMOND J. LOHIER, JR.,
                         Circuit Judges.


MICHAEL PAPAS,

                         Petitioner-Appellant,

                    v.                                      No. 18-897-pr

PAUL J. CHAPPIUS, JR.,

                         Respondent-Appellee.


For Petitioner-Appellant:                            Roland R. Acevedo, Law Office of Roland R.
                                                     Acevedo, New York, NY.

For Respondent-Appellee:                             Leonard Joblove, Sholom J. Twersky, Daniel
                                                     Berman, Assistant District Attorneys, for
                                                     Eric Gonzalez, District Attorney for Kings
                                                     County, Brooklyn, NY.




                                                 1
       Appeal from a judgment of the United States District Court for the Eastern District of

New York (Cogan, J.).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

       Petitioner-Appellant Michael Papas appeals from a February 22, 2018 judgment of the

United States District Court for the Eastern District of New York (Cogan, J.) denying his petition

for habeas corpus relief pursuant to 28 U.S.C. § 2254. Papas was convicted of attempted assault

in the first degree following a jury trial in New York State Supreme Court, Kings County. His

conviction was affirmed on direct appeal by the Appellate Division, Second Department. See

People v. Papas, 974 N.Y.S.2d 262 (App. Div. 2013). Papas argues that a writ of habeas corpus

should be granted because the trial court violated his constitutional right to a fair trial when it

precluded his counsel from arguing during summation that Papas’ lack of motive created

reasonable doubt about his guilt. We assume the parties’ familiarity with the underlying facts, the

procedural history of the case, and the issues on appeal.

       “We review a district court’s denial of a petition for a writ of habeas corpus de novo.”

Rivas v. Fischer, 780 F.3d 529, 546 (2d Cir. 2015). 1 Because the Second Department rejected the

claim before us on the merits, he is entitled to relief only if the Second Department’s decision

was “contrary to, or involved an unreasonable application of, clearly established Federal law . . .

or resulted in a decision that was based on an unreasonable determination of the facts in light of

the evidence presented in the State court proceeding.” 28 U.S.C. § 2254(d)(1)–(2).




       Unless otherwise indicated, in quoting cases, all internal quotation marks, alterations,
       1

emphases, footnotes, and citations are omitted.


                                                   2
       Papas argues that the trial court erred when it prevented his counsel from arguing during

summation that the fact that Papas had no motive to commit the assault created reasonable doubt

about his guilt. The Second Department agreed with Papas that “the Supreme Court

improvidently exercised its discretion in sustaining the prosecutor’s objections to [defense

counsel’s] argument” concerning the lack of a motive. Papas, 974 N.Y.S.2d at 262. However,

the Second Department found the error “harmless, as the evidence of the defendant’s guilt was

overwhelming, and there is no significant probability that the error contributed to the defendant’s

conviction.” Id. Papas contends that this harmlessness determination was unreasonable because it

was based on an overstatement of the strength of the evidence against him.

       Where a state court has determined that an error was harmless, “a federal court may not

award habeas relief under § 2254 unless the harmlessness determination itself was

unreasonable.” Davis v. Ayala, 576 U.S. 257, 269 (2015). “And a state-court decision is not

unreasonable if fairminded jurists could disagree on its correctness.” Id. We conclude that the

Second Department’s harmlessness determination was not unreasonable. There was ample

evidence to support the jury’s verdict and counter Papas’ defense that he was misidentified.

Multiple eyewitnesses testified, establishing a short sequence of events that ended in Papas’

apprehension directly after the attack. Papas was apprehended wearing a white hooded sweatshirt

and a toolbelt, and a hammer was found on the ground near him. Witnesses, who either observed

the attack or, immediately before the attack, observed a bystander, testified that the person they

saw wore a white hooded sweatshirt and a toolbelt. Those who observed the attack testified that

it was committed with a hammer. Additionally, minutes after the attack occurred, a witness who

had a clear view of the assault identified Papas as the assailant. This evidence from multiple,

disinterested parties distinguishes this case from the case that Papas primarily relies upon, in




                                                 3
which we found harmful error where “[t]here were only two candidates for the killer, one of

them the defendant, and the other the State’s chief witness,” and the trial court excluded defense

evidence tending to suggest that the State’s witness was in fact the killer. Scrimo v. Lee, 935 F.3d
103, 120 (2d Cir. 2019). At most, reasonable jurists could disagree as to whether the evidence

against Papas was overwhelming; under the Supreme Court’s precedents, that means that the

Appellate Division’s decision was not unreasonable.

       Moreover, despite the trial court’s error, defense counsel was able to argue during

summation that Papas had been mistakenly identified as the attacker. While the trial court

sustained the objection to defense counsel’s use of the word “motive,” defense counsel had

already pointed out, without any objection, that the victim had testified he did not recognize

Papas and was not involved in any arguments with anyone. Defense counsel also stressed that

several of the prosecution’s witnesses either did not observe the attacker’s face or described the

attacker inconsistently, and that none of the victim’s blood was found on Papas’ clothing or

hammer when he was apprehended after the attack. Accordingly, while defense counsel might

have been able to advance his argument with greater clarity absent the trial court’s error, he was

still able to put the misidentification argument before the jury for its consideration, and to argue

(if obliquely) that motive was lacking.

       We have considered all of Papas’ remaining contentions on appeal and have found in

them no grounds for reversal. For the reasons above, the judgment of the district court is

AFFIRMED.

                                              FOR THE COURT:
                                              Catherine O’Hagan Wolfe, Clerk




                                                  4